Citation Nr: 1303252	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-36 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for a caesarean section scar.

3.  Entitlement to an effective date earlier than September 17, 2010, for the grant of a dependency allowance for a spouse and one minor child.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005, with subsequent additional service in the Air National Guard of California.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran's September 2010 appeal to the Board was accompanied by a separate form supplied by VA.  That additional form stated that, with regard to item 8C on the Form 9, the Board does not provide traveling section hearings at the Baltimore, Maryland RO.  The form stated that, if the Veteran wished to appear personally at the Baltimore, Maryland RO, she should sign her name on the additional form and return it along with the completed Form 9.  The Veteran signed the additional form and returned it along with her completed Form 9, and left all of the hearing options on the Form 9 itself blank.  Accordingly, the Board finds that the Veteran properly requested that she be provided with a hearing before a Decision Review Officer at the Baltimore, Maryland RO.  The evidence of record does not demonstrate that the Veteran has been provided with the requested hearing and there is no evidence of record that she has subsequently withdrawn the request.  Accordingly, the claims must be remanded so that the Veteran may be provided with a hearing before a Decision Review Officer at the Baltimore, Maryland RO.

A February 2011 rating decision granted the Veteran a dependency allowance for a spouse and one minor child, effective September 17, 2010.  In a February 2011 statement, the Veteran specifically disagreed with the effective date assigned for her dependency allowance and requested that it be granted effective June 2008.

Accordingly, the Board finds that the February 2011 statement from the Veteran constitutes a timely notice of disagreement with the effective date assigned for her dependency allowance in February 2011.  38 C.F.R. § 20.201 (2012).  The filing of a notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  VA has not yet issued a statement of the case as to the issue of entitlement to an effective date earlier than September 17, 2010, for the grant of a dependency allowance for a spouse and one minor child.  38 C.F.R. § 19.26 (2012).  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a hearing before a Decision Review Officer at the Baltimore, Maryland RO and provide her notice of the scheduled hearing.

2. Issue a statement of the case on the issue of entitlement to an effective date earlier than September 17, 2010, for the grant of a dependency allowance for a spouse and one minor child that informs the Veteran of her appeal rights.  If the Veteran perfects an appeal, return the case to the Board.

3. Then readjudicate the claims for service connection for headaches and a caesarean section scar.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

